6. Application of Directive 2004/38/EC on the right of citizens of the Union and their families to move and reside freely within the territory of the Member States (vote)
Joint motion for a resolution:
- Before the vote:
on behalf of the PPE-DE Group. - (FR) Mr President, ladies and gentlemen, I refer to Rules 19 and 166 of the Rules of Procedure. Before Parliament votes on the joint motion for a resolution by certain groups on freedom of movement, I would like to condemn most firmly on behalf of my group the personal attack in paragraph 13 thereof on the Vice-President of the Commission, Franco Frattini.
I wish to denounce a politically undignified manoeuvre by the Italian Socialists, taken up by certain of my fellow Members, which is unworthy of the challenges we face. More serious still, this untruthful distortion of Mr Frattini's comments, which our institution must reject, will mean we cannot make a composed decision.
If our group were to vote against this resolution because of this manoeuvre, this would not in any way diminish our support for all the Romanian and other EU nationals who obey the law and respect their host country.
Europe is founded on the rule of law, something we reaffirm in the resolution my group has signed on the joint initiative of our Italian and Romanian colleagues. The question of freedom of movement is not just a national matter, but a European one. It is not a case of settling political scores, but a question of values, ladies and gentlemen.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, we held an extensive debate in this Chamber in which Commissioner Frattini took part. The Commissioner responded very moderately in his own comments and in his answers to speeches from various Members. The resolution criticises only one point; that is, that it can be proved that Commissioner Frattini gave the public incorrect information on a specific point of European law.
The fact that our resolution corrects this and also clarifies that the Commissioner responsible for the legal protection of the citizens of Europe made an incorrect statement in public on an essential question of citizens' rights is the duty of this Parliament and has nothing to do with any conspiracy theories. However, we know very well, Mr Daul, that you are a pitiful Member, because you were pressured by Forza Italia to make that statement. That is all there is to be said on the matter.
(Applause from the left)
We do not want to conduct a debate here now.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, I think that we should comment on the statement by the chairman, Mr Daul, separately. This Parliament will express itself with a majority and has every right to criticise or censure the Commissioners. It is the sovereign right of this Parliament.
If we did what we did, it was because Mr Frattini misinterpreted Community law, and although it is difficult to make myself heard above all this shouting, I would like to repeat that we are acting here as MEPs towards a European Commissioner and we will continue to do so!
(Applause from the left)
Please could we be a little less emotional in dealing with this matter.
on behalf of the ALDE Group. - Mr President, I wish to speak briefly on a point of order. Independently of any party political debate, it is highly unwise of Commissioners to get involved in party political matters in their own countries or in anybody else's country. I think it is not unreasonable that this House should remind the Commission of its duties in this regard.
(Applause from the left)
I now have three more speeches and then we shall close this short debate.
on behalf of the GUE/NGL Group. - (FR) Mr President, I think I do not need to add much to what Monica Frassoni, Graham Watson and Martin Schulz have said. I would simply like to say this: it would be sensible, when any Commissioner has his words challenged by four groups who are not all from the same half of the Chamber, for him to reflect on what he should avoid doing again if he wants to have Parliament's trust.
(Applause)
(IT) Mr President, ladies and gentlemen, in accordance with Rules 151 and 19 of the Rules of Procedure, I ask you to assess the admissibility of paragraph 13, which contains an unmotivated and unfounded personal attack on the Vice-President of the Commission. This is a text which, if approved, after the statements by the spokesperson of the Commission President defending Mr Frattini, would cause an unseemly conflict between Parliament and the Commission for internal political reasons. Therefore, I ask you to put the text of the motion to the vote without paragraph 13 and at the same time I ask the authors to retract the text via an oral amendment.
- Before the vote on paragraph 1:
(IT) Mr President, ladies and gentlemen, I would like to add the following oral amendment: 'Expresses its deep regret at the murder of Ms. Giovanna Reggiani in Rome on 31 October 2007, and sends its sincere condolences to her family'.
(The oral amendment was accepted)
- Before the vote on paragraph 13:
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I would like to add the following amendment: 'Considers education and the fight against school drop-out within Roma communities to be one of the fundamental tools for combating social exclusion, exploitation and crime'.
(The oral amendment was not accepted)
- Before the vote on Recital F:
(IT) Mr President, ladies and gentlemen, considering the importance of the conditions set forth in Articles 5, 6, 7 and 8 of Directive 2004/38/EC on the right of entry and residence.
(The oral amendment was not accepted)